DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been cancelled. Claims 21-40 are pending in the application.

Priority
Applicant’s claim for the benefit of a prior-filed application, 15/392,878, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2015/0106549), hereinafter Brown in view of Joshi et al. (US 2017/0149883), .
Regarding claim 21, Brown teaches a data storage system, comprising: 
a plurality of head nodes (Brown, [0038], groups 210 of nodes 220, Fig.2, 220); and 
a plurality of data storage sleds comprising mass storage devices (Brown, [0038], The multi-volume data storage resource 230), 
wherein a first head node of the plurality of head nodes, when acting as a primary head node for a volume partition stored by the data storage system (Brown, [0043], a first node 220 may be the preferred node for a first volume of the data storage resource 230), is configured to: 
replicate data for the volume partition to a second head node of the data storage system (Brown, [0064], In case of a data storage system 200 including node redundancy, it furthermore sends a Mirror message to its partner node(s) 220 within the group 210, containing the aforementioned data and metadata for the write request. The partner node 220 also copies the data into non-volatile storage; [0065], In case the secondary worker node 220 that received the NewWrite message is the preferred node for the volume of the secondary data storage source 230 the non-preferred companion node 220 in the group 210 sends a Mirrored message back to the preferred node … to indicate that the write request has been (redundantly) secured in non-volatile memory; Fig.2), wherein the second head node acts as a secondary head node for the volume partition stored by the data storage system (Brown, [0043], a first node 220 may be the preferred node for a first volume … a second node 220 … with these ; and 
perform a flush operation that causes data for the volume partition stored by the first head node to be written to particular portions of the mass storage devices of the data storage sleds that have been allocated to store data for the volume partition (Brown, [0101], flushing any earlier data from non-volatile memory; [0013], replicate all write actions belonging to any batch having a sequence number not exceeding the communicated first batch sequence number from its non-volatile memory to a data storage volume in sequential order), and 
wherein, in response to a failure of the first head node (Brown, [0043], failover), the data storage system is configured to: 
issue an updated credential to the second head node of the plurality of head nodes (Brown, [0043], with each group comprising at least one redundant or non-preferred node providing failover for the active or preferred node in that group); and 
fence off the first head node or other head nodes of the data storage system with credentials inferior to the updated credential from being able to cause data to be written to the particular portions of the mass storage devices of the data storage sleds that have been allocated to store data for the volume partition.  
Brown does not teach a plurality of data storage sleds comprising mass storage devices and fence off the first head node or other head nodes of the data storage system with credentials inferior to the updated credential from being able to cause data to be written to the particular portions of the mass storage devices of the data storage sleds that have been allocated to store data for the volume partition, as claimed.
a plurality of data storage sleds comprising mass storage devices (Joshi, [0028], In another embodiment, multiple storage nodes 150 are included in a single cabinet or rack; [0029], one or more racks, shelfs, cabinets and/or other storage units ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate teachings of Joshi to include a plurality of racks, each rack includes a plurality of storage nodes. A person of ordinary skill in the art would have been motivated to combine the teachings of Brown with Joshi because it improves reliability of the system disclosed in Brown by storing replicated data in multiple locations of a distributed data storage system for resiliency (Joshi, [0006]).
The combination of Brown does not explicitly teach fence off the first head node or other head nodes of the data storage system with credentials inferior to the updated credential from being able to cause data to be written to the particular portions of the mass storage devices of the data storage sleds that have been allocated to store data for the volume partition, as claimed.
However, the combination of Brown in view of Lipcon teaches issue an updated credential to the second head node of the plurality of head nodes (Lipcon, [0037], An HA daemon such as the Failover Controller can detect failure of another name node and send a message to the name node to become active).
fence off the first head node or other head nodes of the data storage system with credentials inferior to the updated credential from being able to cause data to be written to the particular portions of the mass storage devices of the data storage sleds that have been allocated to store data for the volume partition (Lipcon, [0026], Data node fencing techniques discussed herein fence or isolate the data nodes from the inactive, failed or otherwise unavailable name node, such that each data node in the cluster recognizes only one name node as the active name node and honors commands from only the active name node, while rejecting commands from the backup name node or a prior active name node that erroneously still believes itself to be active; [0043], At block 535, the communication manager 308 may receive command C from name node 1 … since the data node already acknowledged name node 2 as the active name node, the data node may ignore command C at block 540).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Brown to incorporate teachings of Lipcon to switch a failed active node (primary node) to a standby node (secondary node) and promote a working standby node to an active node when a failover occurs. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Brown with Lipcon because it improves security and reliability of the system disclosed in the combination of Brown by fencing off data nodes from inactive name nodes (Lipcon, [0026]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, Joshi, and Lipcon as applied to claim 21 above, and further in view of Ganti et al. (US 2012/0179771), hereinafter Ganti.
Regarding claim 22, the combination of Brown teaches all the features with respect to claim 21 as outlined above. The combination of Brown does not explicitly teach the data storage system of claim 21, wherein the data storage system comprises: a local control plane, wherein the local control is configured to: issue the updated credential to the second head node in response to the failure of the first head node, wherein issuing the updated credential to the second head node causes the second head node to be promoted from acting as the secondary head node for the volume partition to acting as the primary head node for the volume partition, as claimed.
However, the combination of Brown in view of Ganti teaches the data storage system of claim 21, wherein the data storage system comprises: a local control plane (Ganti, [0047], management tool 175; Note – Ganti teaches that the management of name nodes and data nodes can be … a centralized management console), wherein the local control is configured to: issue the updated credential to the second head node in response to the failure of the first head node, wherein issuing the updated credential to the second head node causes the second head node to be promoted from acting as the secondary head node for the volume partition to acting as the primary head node for the volume partition (Ganti, [0096], The arbitrator is a primary node or any arbitration mechanism (such as Management Tool 180 or CM Utility 222) that, responsive to detection of communication anomalies by VIOSes 112 a-n, assigns a second VIOS from the one or more available VIOSes as a target for a migration of a client. The arbitrator may also change a status of a first VIOS 112 within VIOS DB 140 responsive to a VIOS 112 becoming unavailable Note –
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Brown to incorporate teachings of Ganti to have a centralized controller to manage access of data storages based on a credential of a name node. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Brown with Ganti because it improves efficiency of the system disclosed in the combination of Brown by configuring resources and functionality of storage resources in a distributed storage repository for access/usage (Ganti, [0047]).

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, Joshi, Lipcon as, and Ganti applied to claim 22 above, and further in view of Scherr (US 2002/0112178), hereinafter Scherr and Hansen (US 2011/0022574), hereinafter Hansen..
Regarding claim 23, the combination of Brown teaches all the features with respect to claim 22 as outlined above. The combination of Brown further teaches the data storage system of claim 22, wherein respective ones of the plurality of data storage sleds further comprise: a sled controller for the mass storage devices of the respective data storage sled (Joshi, [0028], In another embodiment, multiple storage nodes 150 are included in a single cabinet or rack … A controller may be included in the cabinet with the storage media and/or storage nodes), and wherein the second head node is configured to: 
present the updated credential to respective sled controllers of the data storage sleds that include the mass storage devices that include the particular portions allocated for the volume partition; and receive one or more tokens from the respective sled controllers for use in accessing the particular portions of the mass storage devices allocated for the volume partition.  
However, the combination of Brown does not explicitly teach wherein the second head node is configured to: present the updated credential to respective sled controllers of the data storage sleds that include the mass storage devices that include the particular portions allocated for the volume partition; and receive one or more tokens from the respective sled controllers for use in accessing the particular portions of the mass storage devices allocated for the volume partition, as claimed.
However, the combination of Brown in view of Scherr teaches wherein the second head node is configured to: 
present the updated credential to respective sled controllers of the data storage sleds that include the mass storage devices that include the particular portions allocated for the volume partition (Scherr, [0034], each host 22 includes a host token 43 identifying that host 22 in a request sent to the data access manager 28 to authorize access to data in storage locations 52 on a data storage assembly 30. The data access manager 28 authenticates the access request based on the host token 43 received with the request).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Brown to incorporate teachings of Scherr to receive an access request with a host access 
The combination of Brown does not explicitly teach receive one or more tokens from the respective sled controllers for use in accessing the particular portions of the mass storage devices allocated for the volume partition, as claimed.
However, the combination of Brown in view of Hansen teaches receive one or more tokens from the respective sled controllers for use in accessing the particular portions of the mass storage devices allocated for the volume partition (Hansen, [0021], a master secret token that is known only to the primary server). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of Brown to incorporate teachings of Hansen to include a master secret token that is known only to a primary/active server. As such, when management tool 180 detects a primary node fails, the management tool 180 selects a secondary node as a next primary node by issuing the master secret token to the new primary node. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Brown with Hansen because it improves security and reliability of the system disclosed in the combination of Brown by preventing secondary servers inappropriately update secondary replicas of a data image (Hansen, [0021]).    
Regarding claim 24, the combination of Brown teaches all the features with respect to claim 23 as outlined above. The combination of Brown further teaches the data storage system of claim 23, wherein the respective sled controllers of the data storage sleds are configured to: issue a token to a head node presenting a credential that is superior to all previous credentials presented to the sled controller; and decline to grant access to a head node presenting a superseded token or a superseded credential (Hansen, [0021], a master secret token that is known only to the primary server). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of Brown to incorporate teachings of Hansen to include a master secret token that is known only to a primary/active server. As such, when management tool 180 detects a primary node fails, the management tool 180 selects a secondary node as a next primary node by issuing the master secret token to the new primary node. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Brown with Hansen because it improves security and reliability of the system disclosed in the combination of Brown by preventing secondary servers inappropriately update secondary replicas of a data image (Hansen, [0021]).    
  
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, Joshi, and Lipcon as applied to claim 21 above, and further in view of Li (US 2018/0131633), hereinafter Li and Bulkowski et al. (US 2015/0113314), hereinafter Bulkowski.
Regarding claim 25, the combination of Brown teaches all the features with respect to claim 21 as outlined above. The combination of Brown does not explicitly teach the data storage system of claim 21, wherein respective ones of the head nodes of the data storage system comprise: a network interface connected to a peripheral component interconnect express (PCIe) slot of a motherboard of the respective head node, wherein the networking interface causes the mass storage devices of the data storage sleds to appear to the motherboard of the respective head node as a local storage drive, as claimed.
However, the combination of Brown in view of Li teaches the data storage system of claim 21, wherein respective ones of the head nodes of the data storage system comprise: a network interface connected to a peripheral component interconnect express (PCIe) slot of a motherboard of the respective head node (Li, [0067]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Brown to incorporate teachings of Li to insert a network interface card into a PCIe slot. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Brown with Li because it improves performance of the system disclosed in the combination of Brown by allowing for fast data processing and transferring (Li, [0067]). 
The combination of Brown does not explicitly teach wherein the networking interface causes the mass storage devices of the data storage sleds to appear to the motherboard of the respective head node as a local storage drive, as claimed.
wherein the networking interface causes the mass storage devices of the data storage sleds to appear to the motherboard of the respective head node as a local storage drive (Bulkowski, [0023]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Brown to incorporate teachings of Bulkowski to use a PCIe-based switch to manage storages devices such that that storage devices appear like locally attached devices. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Brown with Bulkowski because it improves efficiency to provide access to consolidated, block level data storage (Bulkowski, [0023]).

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, Joshi, Lipcon, Li, and Bulkowski as applied to claim 25 above, and further in view of Chan et al. (US 2018/0074973), hereinafter Chan.
Regarding claim 26, the combination of Brown teaches all the features with respect to claim 25 as outlined above. The combination of Brown does not explicitly teach the data storage system of claim 25, wherein the respective ones of the head nodes are configured to communicate with the sled controllers of the respective data storage sleds using a non-volatile memory express (NVMe) protocol, as claimed.
However the combination of Brown in view of Chan teaches the data storage system of claim 25, wherein the respective ones of the head nodes are configured to communicate with the sled controllers (Chan, Fig.1, controller 8) of the respective data storage sleds (Chan, Fig.1, memory devices 16A … 16N) using a non-volatile memory express (NVMe) protocol (Chan, [0016]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Brown to incorporate teachings of Chan to communicate between a processor and a storage controller via Non-Volatile Memory Express (NVMe) protocol. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Brown with Chan because it improves performance and efficiency of the system disclosed in the combination of Brown by providing a storage transport protocol with one of the fastest response time and highest throughput for enterprise workloads.

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, Joshi, and Lipcon as applied to claim 21 above, and further in view of Kumano (US 2009/0254702), hereinafter Kumano and Moore et al (US 2007/0106868), hereinafter Moore.
Regarding claim 31, the combination of Brown teaches all the features with respect to claim 21 as outlined above. The combination of Brown further teaches the data storage system of claim 21, wherein the data storage system comprises: a local control plane configured to provide a sandbox recommendation to the first head node acting as the primary head node for the volume partition, wherein the sandbox recommendation indicates portions of mass storage devices in different fault domains that are recommended to be allocated for the volume partition, wherein the sandbox recommendation takes into account respective loads for other volume partitions stored 
However, the combination of Brown in view of Kumano teaches the data storage system of claim 21, wherein the data storage system comprises: 
a local control plane configured to provide a sandbox recommendation to the first head node acting as the primary head node for the volume partition, wherein the sandbox recommendation indicates portions of mass storage devices in different fault domains that are recommended to be allocated for the volume partition (Kumano, [0035], [0137], The data reallocation control section 530 lists all pairs of slices which can be produced by selecting every slice from two different disk nodes; [0123], The data reallocation control section 530 selects a pair of slices from different disk nodes at random; [0150]), wherein the sandbox recommendation takes into account respective loads for other volume partitions stored in the data storage system (Kumano, [0041], [0082], the data reallocation control section 530 reallocates the data such that the number of accesses to each of the disk nodes 100, 200, 300, and 400 becomes substantially even per time slot), and 
wherein to perform the flush operation (Brown, [0101], flushing any earlier data from non-volatile memory; [0013]), the first head node acting as the primary head node for the volume partition is configured to select the particular portions of the mass storage devices to be allocated for the volume partition based on the sandbox recommendation (Kumano, Fig.10, s33-s41).
.    

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, Joshi, Lipcon, and Kumano as applied to claim 31 above, and further in view of Hashimoto et al. (US 2007/0130424), hereinafter Hashimoto.
Regarding claim 32, the combination of Brown teaches all the features with respect to claim 31 as outlined above. The combination of Brown does not explicitly teach the data storage system of claim 31, wherein to perform the flush operation the first head node acting as the primary head node is configured to: select one or more portions of mass storage devices outside of the sandbox recommendation if sufficient space is not available on the portions of the mass storage devices included in the sandbox recommendation, as claimed.
However, the combination of Brown in view of Hashimoto teaches the data storage system of claim 31, wherein to perform the flush operation the first head node acting as the primary head node is configured to: select one or more portions of mass storage devices outside of the sandbox recommendation if sufficient space is not available on the portions of the mass storage devices included in the sandbox recommendation (Hashimoto,[0065], The control 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Brown to incorporate teachings of Hashimoto to allocate one or more extents from a second RAID group if a first selected RAID group has insufficient free memory capacity for allocation. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Brown with Hashimoto because it improves efficiency of the system disclosed in the combination of Brown by limiting power consumption to a minimum necessary amount (Hashimoto, [0011]).    

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yochai et al. (US 2010/0153638), hereinafter Yochai in view of Brown (US 2015/0206549), hereinafter Brown, and further in view of Lipcon et al. (US 2014/0081927), hereinafter Lipcon.
Regarding claim 33, Yochai teaches a data storage device, comprising: 
one or more processors (Yochai, [0058], CPU); and 
a memory storing program instructions that when executed on or across the one or more processors (Yochai, [0012), cause the one or more processors to: 
perform, when acting as a primary head node for a volume partition (Yochai, [0013], Each data server is configured to have primary responsibility over all LBAs corresponding to at least two virtual partitions), a flush operation that causes data stored on a first head node acting as the primary head node to be written from the first head node to particular portions of mass storage devices of a data storage system (Yochai, [0072], The primary server is operable to temporarily store the data and metadata related to the I/O request thereby generating one or more primary cache objects to be handled in the cache of the primary server … the cache object may be incorporated into some mechanism … that prioritizes data that is to be kept in or evicted from cache, as well as into some other mechanism that regulates destaging of dirty data into the disk drives, so that respective data and/or metadata ends up being permanently stored in the correct address and disk drive. [0100], each server update, if necessary, configuration files of its primary controlled VPs, and user dirty data are destaged from the server's cache, as a part of the standard activity); 
receive, in response to attempting to perform an additional flush operation, an indication that the first head node has been superseded as the primary head node by another head node of the data storage system (Yochai, [0073], If the primary server fails before the data has been permanently stored in the disk drives, the secondary server overtakes primary responsibility for said LBA and for appropriate permanent storing of the data corresponding to the redundancy object); and 
in response to receiving the indication, assume a role of secondary head node for the volume partition, wherein data written to the volume partition is replicated to the first head node from the other head node that superseded the first head node as the primary head node.  
Yochai does not explicitly teach in response to receiving the indication, assume a role of secondary head node for the volume partition, wherein data written to the volume 
However, Yochai in view of Brown teaches wherein data written to the volume partition is replicated to the first head node from the other head node that superseded the first head node as the primary head node (Brown, [0064], In case of a data storage system 200 including node redundancy, it furthermore sends a Mirror message to its partner node(s) 220 within the group 210, containing the aforementioned data and metadata for the write request. The partner node 220 also copies the data into non-volatile storage; [0065], In case the secondary worker node 220 that received the NewWrite message is the preferred node for the volume of the secondary data storage source 230 the non-preferred companion node 220 in the group 210 sends a Mirrored message back to the preferred node … to indicate that the write request has been (redundantly) secured in non-volatile memory; Fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yochai to replicate primary node write data at secondary node. A person of ordinary skill in the art would have been motivated to combine the teachings of Yochai with Brown because it improves robustness of the system disclosed in Yochai by providing redundant data in redundant nodes (Brown, [0017]).
The combination of Yochai does not explicitly teach in response to receiving the indication, assume a role of secondary head node for the volume partition, as claimed.
However, the combination of Yochai in view of Lipcon teaches in response to receiving the indication, assume a role of secondary head node for the volume partition (Lipcon, [0022], [0026], each data node in the cluster recognizes only one name node as the active name node and honors commands from only the active name node, while rejecting commands from the backup name node; [0041], [0042]; Note –name node 2 takes over the role of active node while name node 1, the original active node, becomes a standby node).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of the Yochai to incorporate teachings of Lipcon to switch an active node (primary node) to a standby node (secondary node) at failover. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Yochai with Lipcon because it improves security and reliability of the system disclosed in the combination of Yochai by fencing off data nodes from inactive name nodes (Lipcon, [0026]).

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yochai, Brown, and Lipcon as applied to claim 33 above, and further in view of Scherr (US 2002/0112178), hereinafter Scherr.
Regarding claim 34, the combination of Yochai teaches all the features with respect to claim 33 as outlined above. The combination of Yochai further teaches the data storage device of claim 33, wherein prior to performing the flush operation (Lipcon, [0041], command), the program instructions cause the first head node to: present a credential (Lipcon, [0037], designation of an active role) received from a local control plane (Lipcon, Fig.2, name node controller) to controllers (Lipcon, Fig.3,  for the particular portions of the mass storage devices (Lipcon, [0022], data nodes); and 
receive tokens for accessing the particular portions of the mass storage devices, wherein the tokens are presented to the controllers as part of performing the flush operation. 
The combination of Yochai does not explicitly teach receive tokens for accessing the particular portions of the mass storage devices, wherein the tokens are presented to the controllers as part of performing the flush operation, as claimed.
However, the combination of Yochai in view of Scherr teaches receive tokens for accessing the particular portions of the mass storage devices, wherein the tokens are presented to the controllers as part of performing the flush operation (Scherr, [0034], each host 22 includes a host token 43 identifying that host 22 in a request sent to the data access manager 28 to authorize access to data in storage locations 52 on a data storage assembly 30. The data access manager 28 authenticates the access request based on the host token 43 received with the request; Lipcon, [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yochai to incorporate teachings of Scherr to receive an access request with a host access token for a controller to authorize access to data in storage locations on a data storage system. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Yochai with Scherr because it improve security of the 
Regarding claim 35, the combination of Yochai, Brown, and Lipcon teaches all the features with respect to claim 33 as outlined above. The combination of Yochai further teaches the data storage device of claim 33, wherein a credential (Lipcon, [0037], designation of an active role) received from a local control plane (Lipcon, Fig.2, name node controller) is presented to controllers (Lipcon, Fig.3, data node controller; [0036]; [0041]) for the particular portions of the mass storage devices as part of performing the flush operation, 
wherein the controllers permit the flush operation to proceed, if the credential presented has not be superseded by a subsequent credential issued by the local control plane for the volume partition (Lipcon, [0026], Data node fencing techniques discussed herein fence or isolate the data nodes from the inactive, failed or otherwise unavailable name node, such that each data node in the cluster recognizes only one name node as the active name node and honors commands from only the active name node, while rejecting commands from the backup name node or a prior active name node that erroneously still believes itself to be active; [0041],  At block 505, the active node tracking agent 306 may detect that name node 1 is the active name node … At block 510, the communication manager 308 may receive command A from name node 1, along with a transaction identifier TN1; Fig.5); and 
wherein the controllers fence off the first head node from writing data to the particular portions of the mass storage devices, if the credential presented has been superseded by a subsequent credential issued by the local control plane for the volume partition (Lipcon, [0043], At block 535, the communication manager 308 may receive command C from name node 1 … since the data node already acknowledged name node 2 as the active name node, the data node may ignore command C at block 540).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Yochai to incorporate teachings of Lipcon to switch an active node (primary node) to a standby node (secondary node) at failover. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Yochai with Lipcon because it improves security and reliability of the system disclosed in the combination of Yochai by fencing off data nodes from inactive name nodes (Lipcon, [0026]).
The combination of Yochai does not explicitly teach wherein a credential received from a local control plane is presented to controllers for the particular portions of the mass storage devices as part of performing the flush operation, as claimed.
However, the combination of Yochai in view of Scherr teaches wherein a credential received from a local control plane is presented to controllers for the particular portions of the mass storage devices as part of performing the flush operation (Scherr, [0034], each host 22 includes a host token 43 identifying that host 22 in a request sent to the data access manager 28 to authorize access to data in storage locations 52 on a data storage assembly 30. The data access manager 28 authenticates the access request based on the host token 43 received with the request).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yochai .

Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yochai, Brown, and Lipcon as applied to claim 33 above, and further in view of Chan et al. (US 2018/0074973), hereinafter Chan.
Regarding claim 36, the combination of Yochai teaches all the features with respect to claim 33 above. The combination of Yochai does not explicitly teach the data storage device of claim 33, wherein the program instructions cause the one or more processors to communicate with controllers for the mass storage devices of the data storage system using a non-volatile memory express (NVMe) protocol, as claimed.
However, the combination of Yochai in view of Chan teaches the data storage device of claim 33, wherein the program instructions cause the one or more processors to communicate with controllers (Chan, Fig.1, controller 8) for the mass storage devices (Chan, Fig.1, memory devices 16A … 16N) of the data storage system using a non-volatile memory express (NVMe) protocol (Chan, [0016]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yochai to incorporate teachings of Chan to communicate between a processor and a storage .

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yochai, Brown, and Lipcon as applied to claim 33 above, and further in view of Bulkowski et al. (US 2015/0113314), hereinafter Bulkowski.
Regarding claim 37, the combination of Yochai teaches all the features with respect to claim 33 as outlined above. The combination of Yochai does not explicitly teach the data storage device of claim 33, wherein the program instructions are configured to use a peripheral component interconnect express (PCIe) protocol to cause the mass storage devices to appear to the one or more processors as a local storage drive, as claimed.
However, the combination of Yochai in view of Bulkowski teaches the data storage device of claim 33, wherein the program instructions are configured to use a peripheral component interconnect express (PCIe) protocol to cause the mass storage devices to appear to the one or more processors as a local storage drive (Bulkowski, [0023]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yochai to incorporate teachings of Bulkowski to use a PCIe-based switch to manage storages .

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipcon et al. (US 2014/0081927), hereinafter Lipcon in view of Patterson et al. (US 2015/0127975), hereinafter Patterson.
Regarding claim 38, Lipcon teaches a data storage device (Lipcon, Fig.1, data node), comprising: 
a controller (Lipcon, Fig.3, Data Node Controller); and 
a plurality of mass storage devices (Lipcon, [0051], data node disks), 
wherein the controller is configured to: 
permit a head node (Lipcon, [0041] name node 1) to write data to one or more of the mass storage devices of the data storage device, in response to the head node presenting a credential to the controller for a volume partition that has not been superseded by any other credential for the volume partition presented to the controller (Lipcon, [0026], Data node fencing techniques discussed herein fence or isolate the data nodes from the inactive, failed or otherwise unavailable name node, such that each data node in the cluster recognizes only one name node as the active name node and honors commands from only the active name node, while rejecting commands from the backup name node or a prior active name node that erroneously still believes itself to be active; [0041],  At block 505, the active node tracking agent 306  and 
fence off access to the one or more mass storage devices, in response to the head node presenting a credential to the controller for the volume partition that has been superseded by another credential presented to the controller (Lipcon, [0043], At block 535, the communication manager 308 may receive command C from name node 1 … since the data node already acknowledged name node 2 as the active name node, the data node may ignore command C at block 540; [0032], a data node controller which controls the operation of a data node … data node controller may include … a name node interface 304 … The name node interface 304 may further include an active node tracking agent 306 and a communication manager 308).  
Lipcon teaches data node disks, nevertheless, Lipcon does not explicitly teach each data node comprises a plurality of storage disks.
However, Lipcon in view of Patterson teaches a data node comprising a plurality of mass storage devices (Patterson, [0020], The storage node 502A includes multiple disks 501A-501F and a standard CPU 505.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lipcon to incorporate teachings of Patterson to include multiple storage disks in a data node. A person of ordinary skill in the art would have been motivated to combine the teachings of Lipcon with Patterson because it improves efficiency of the system disclosed in Lipcon by using relatively inexpensive disks to store very large amounts of data (Patterson, [0014]).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lipcon and Patterson as applied to claim 38 above, and further in view of Hansen (US 2011/0022574), hereinafter Hansen.
Regarding claim 39, the combination of Lipcon teaches all the features with respect to claim 38 as outlined above. The combination of Lipcon further teaches the data storage device of claim 38, wherein the controller is configured to: issue a token to the head node for accessing the one or more mass storage devices, in response to being presented with the credential that has not been superseded; and 
store data indicating the latest credential for the volume partition that has been presented to the controller (Lipcon, [0041], make a determination that a failover has occurred on the basis that a different name node gained write access to the edit log at a later time; [0023]).
The combination of Lipcon does not explicitly teach issue a token to the head node for accessing the one or more mass storage devices, in response to being presented with the credential that has not been superseded, as claimed.
However, the combination of Lipcon in view of Hansen teaches issue a token to the head node for accessing the one or more mass storage devices, in response to being presented with the credential that has not been superseded (Hansen, [0021], a master secret token that is known only to the primary server). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lipcon to incorporate teachings of Hansen to include a master secret token that is known only .    

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lipcon, Patterson, and Hansen as applied to claim 39 above, and further in view of Van Till (US 2014/0282993), hereinafter Van Till and Tipton et al. (US 2013/0115915), hereinafter Tipton.
Regarding claim 40, the combination of Lipcon teaches all the features with respect to claim 39 as outlined above. The combination of Lipcon does not explicitly teach the data storage device of claim 39, wherein the controller is configured to: store data indicating the issued token in a volatile memory of the controller; and store the data indicating the latest credential for the volume partition in persistent memory of the one or more mass storage devices, as claimed.
However, the combination of Lipcon in view of Van Till teaches the data storage device of claim 39, wherein the controller is configured to: store data indicating the issued token in a volatile memory of the controller (Van Till, [0046], The control panel 70 can further comprise elements such as … a credential cache 78, which stores encrypted hashes of tokens/token values).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lipcon 
The combination of Lipcon does not explicitly teach store the data indicating the latest credential for the volume partition in persistent memory of the one or more mass storage devices, as claimed.
However, the combination of Lipcon in view of Tipton teaches store the data indicating the latest credential for the volume partition in persistent memory of the one or more mass storage devices (Tipton, [0080], access credentials can be stored on dis storage 1024).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lipcon to incorporate teachings of Tipton to store access credential information on a disk storage. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lipcon with Tipton because it improves security of the system disclosed in the combination of Lipcon by storing access credential information in a persistent memory. 

Allowable Subject Matter
Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 recites “The data storage system of claim 25, wherein: the particular portions of the mass storage devices allocated for the volume partition are located in a plurality of different ones of the data storage sleds; and the network interfaces of the motherboards of the respective ones of the head nodes cause the mass storage devices included in the plurality of different data storage sleds to appear to the motherboards of the respective ones of the head nodes as a single local storage drive”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 21, 25, and 27 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 27 is allowable. Claims 28-30 are dependent claims of claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCI N WONG/Primary Examiner, Art Unit 2136